DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US-2,819,521).
 	Parker shows a tool for initially grasping an item (see col. 2, lines 4-7) comprising a pair of elongate arms (10,11), a hinge element (7), and C-shaped finger engagement elements (8,9) that are respectively positioned laterally outward and below the axis of each arm (see Fig. 2).  The inwardly facing surface of each elongate arm can be considered a gripping surface that is shaped and configured for grasping as broadly as recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US-2,819,521) in view of Schneider (US-993,720).
 	The Parker patent, as presented above in section 3, fails to disclose its hinge element as a “living hinge” as called for in claim 2.  Also, the openings of the C-shaped finger engagements elements (8,9) of the Parker tool do not face away from each other as called for in claim 3 of the instant application.
	However, Schneider shows it old and well known to provide a gripping tool with either an integrally formed “living” hinge (see embodiment of Figs. 1 and 2) or a separately formed pivot pin (see Figs. 4 and 5).  Further, Schneider shows the openings of its finger engagement elements (8,10) as facing outwardly away from each other (see Fig 3 or 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge element (7) of the Parker tool as a living hinge integral with the arms (10, 11), as taught by the Figure 2 embodiment of Schneider, in order to facilitate the manufacturing process thereby producing an inexpensive tool with fewer parts.  It also would have been obvious to face the openings of Parker’s finger engagement elements away from each other, as taught by Schneider, so that a user could more easily initially clamp their fingers within the engagement elements by moving adjacent fingers toward each other.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US-2,819,521) in view of British patent GB 2 183 990.
 	The gripping surfaces of Parker’s elongate arms are not disclosed as being formed from a resilient material.
	However, British patent GB 2 183 990 shows a tool that grips an item substantially similar to the Parker implement, but the inwardly facing surfaces of the British (‘990) tool can be formed from elastic material such as rubber or plastic (see page 1, line 25 or 53).
	Accordingly, it would have been obvious to a person having ordinary skill in the art to form at least the elongate arms of the Parker tool out of a conventional rubber or plastic material, as taught by the British (‘990) patent, in order to achieve a more secure grip on the desired clump of hair.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of British patent GB 2 183 990 as applied to claim 6 above, and further in view of Jabr (US-7,249,793).
 	The modified Parker tool, as presented supra, does not specifically describe its resilient material as silicone as is called for in claim 7 of the instant application.
	Jabr discloses a tong-like gripping tool wherein the entire tool can be formed from silicone (see last sentence of the Abstract).
 	It would have been obvious to one of ordinary skill in the art to form the elongate arms or the entire modified Parker tool out of silicone, as taught by Jabr, in order to create a lightweight and durable tool.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Design patent to Rose (D884,438) in view of Liu (US-2018/0368597).
 	The Design patent to Rose shows a pair of finger tongs having a pair of elongate arms, a hinge connecting the proximal ends of the elongate arms, and C-shaped finger engagement elements on each arm.  While the Rose tongs appears to be an integrally formed implement, there is no written disclose that describes its structure.
 	The Liu publication shows a tong-like tool that is made of a single piece of injection molded material (see paragraph [0075]).  The hinge resiliently joining elongate arms functions as a “live hinge” (see paragraph [0073]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the Rose finger tongs out of a single piece of resilient material, as taught by Liu, in order to create a simple one-piece design with a living hinge between the elongate arms.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Liu as applied to claim 4 above, and further in view of Jabr (US-7,249,793).
 	As pointed out above in section 7, Jabr discloses a tong-like gripping tool wherein the entire tool can be formed from silicone (see last sentence of the Abstract).
 	It would have been obvious to one of ordinary skill in the art to form the C-shaped finger engagement elements or the entire modified Rose tool out of silicone, as taught by Jabr, in order to create a lightweight and durable tool.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baitner(US-5,375,488) shows an embodiment (Figs. 9-12) of an gripping tool having generally C-shaped finger engaging element and a living hinge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/26/2022